Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 16, 2021

                                    No. 04-20-00129-CV

                                    Guangcun HUANG,
                                        Appellant

                                             v.

                                      Linman CHANG,
                                          Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-12481
                          Honorable Peter Sakai, Judge Presiding


                                       ORDER

Sitting:     Patricia O. Alvarez, Justice
             Beth Watkins, Justice
             Lori I. Valenzuela, Justice

       Appellant’s motion for rehearing is currently due on August 19, 2021. On August 16,
2021, appellant filed an unopposed motion requesting an extension of that deadline until
September 20, 2021. After consideration, appellant’s motion is GRANTED. We ORDER
appellant to file his motion for rehearing by September 20, 2021.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2021.


                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court